OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, the motion to dismiss the petition granted, and the certified question answered in the negative.
Petitioner Subway Surface Supervisors Association is a labor union that represents employees working under the title Station Supervisor Level I (SS-I). It commenced this special proceeding against the New York City Transit Authority (TA) asserting that its members were being paid a lower base salary than their claimed counterparts, Station Supervisor Level II (SS-II),1 for the same type of work. The sole allegation in the petition was that the TA violated Civil Service Law § 61 (2), prohibiting out-of-title work.
The TA moved to dismiss the petition on, among other grounds, failure to state a cause of action. In response, the Union abandoned its section 61 (2) claim and opposed the TA’s motion on new, unpleaded theories, that the TA’s conduct violated Civil Service Law § 115 and the Equal Protection Clauses of the New York and United States Constitutions.
Supreme Court deemed the section 61 (2) claim abandoned and, despite the fact that the Union failed to move for leave to replead or to amend its petition to allege the new claims, concluded that the petition stated a “potential” section 115 violation, but that “a factual dispute” remained concerning whether SS-Is and SS-IIs performed the same duties (2010 NY Slip Op 33912[U], *10 [Sup Ct, NY County 2010]). It referred the disputed issue to a special referee for a hearing, but before that hearing could be held Supreme Court granted the TA leave to appeal to the Appellate Division (2011 NY Slip Op 30132[U] [Sup Ct, NY County 2011]).
A divided Appellate Division affirmed. The majority found that the petition alleged viable Civil Service Law § 115 and equal protection claims (102 AD3d 532, 534-536 [1st Dept *11842013]). The dissenting Justices would have dismissed the petition for failure to state a cause of action because, in their view, section 115 enunciated only a state policy and did not confer upon state courts jurisdiction to enforce that policy (id. at 536-537). They would have found the Union’s Equal Protection Clause arguments to be without merit (id. at 538-539). The Appellate Division granted the TA leave to this Court on the certified question whether the order of Supreme Court as affirmed by the Appellate Division was properly made (2013 NY Slip Op 74624[U] [1st Dept 2013]).
Civil Service Law article VIII, “Classification and Compensation of State Employees,” contains three titles, the first of which (title A), entitled, “Classification and Allocation of Positions,” begins with section 115, “Policy of the state,” which provides:
“In order to attract unusual merit and ability to the service of the state of New York, to stimulate higher efficiency among the personnel, to provide skilled leadership in administrative departments, to reward merit and to insure to the people and the taxpayers of the state of New York the highest return in services for the necessary costs of government, it is hereby declared to be the policy of the state to provide equal pay for equal work, and regular increases in pay in proper proportion to increase of ability, increase of output and increase of equality of work demonstrated in service.”2
Courts of this State have routinely interpreted section 115 and its predecessor, the nearly identically-worded former Civil Service Law § 37, as merely enunciating a policy, conferring no jurisdiction on a court to enforce what is simply that—a statement of policy (see Matter of Civil Serv. Empls. Assn., Inc., Local 1000, AFSCME, AFL-CIO v State of N.Y. Unified Ct. Sys., 35 AD3d 1008, 1010 [3d Dept 2006], quoting Gladstone v Board of Educ. of City of N.Y., 49 Misc 2d 344, 346 [Sup Ct, Kings County 1966], affd 26 AD2d 838 [2d Dept 1966], affd 19 NY2d 1004 [1967], cert denied 389 US 976 [1967]; Matter of Goldberg v Beame, 22 AD2d 520, 522 [1st Dept 1965], revd on other grounds 18 NY2d 513 [1966]; Beer v Board of Educ. of City of N.Y. 83 *1185NYS2d 485, 486 [Sup Ct, Kings County 1948] [interpreting former Civil Service Law § 37, and stating that it was “a mere statement of general policy applicable to all Civil Service employees”], affd 274 App Div 931 [2d Dept 1948]).
It is clear that section 115 is a preamble to Civil Service Law article VIII, and no private right of action flows from it. Article 14 of the Civil Service Law (the Taylor Law) provides the mechanism for represented employees to challenge alleged wage disparities between classifications.
The Appellate Division’s reliance on Bertoldi v State of New York (275 AD2d 227 [1st Dept 2000], lv denied 96 NY2d 706 [2001]) for the proposition that section 115 creates a private right of action is misplaced. The Bertoldi court, in addressing the claimants’ section 115 argument, pronounced that “[t]he principle of equal pay for equal work need not be applied in all cases under any and all circumstances” (id. at 228, citing Matter of Shattenkirk v Finnerty, 97 AD2d 51 [3d Dept 1983], affd 62 NY2d 949 [1984]). The Appellate Division majority in this case took that pronouncement to mean “that there are circumstances in which the principle of equal pay for equal work must be applied [under section 115] and that this [c]ourt has the power to apply it,” although it acknowledged the dearth of reported case law where courts exercised such power (102 AD3d at 535).
However, contrary to the contention of the Appellate Division and the Union, the language employed in Matter of Shattenkirk v Finnerty and favorably cited in Bertoldi does not permit a court-sanctioned remedy pursuant to section 115. Shattenkirk involved a challenge to a “budget bulletin” that allegedly deprived the petitioner of an 8% salary increase while providing a similar increase to employees of a lesser grade, the bulletin’s purpose being to ensure that lower-level employees did not earn salaries higher than their supervisors’ salaries. The court, as part of an equal protection analysis, held that “in matters involving the State budget, equal protection does not require that all classifications be made with mathematical precision . . . [n]or does the principle of equal pay for equal work mandate that such principle must be applied in all cases under any and all conditions” (Shattenkirk, 97 AD2d at 57-58 [citation omitted]). While individual employees are not foreclosed from asserting violations of equal protection, section 115, which is at most a general policy of the state, does not provide a vehicle for such relief. The equal protection claims must be dismissed, *1186however, because the Union freely negotiated and executed the collective bargaining agreement that contained lower wage rates for SS-Is and, to the extent an equal protection claim can be raised, it must be asserted by the employees subjected to the alleged discriminatory conduct (see e.g. Litman v Board of Educ. of City of N.Y., 170 AD2d 194 [1st Dept 1991]).

. SS-IIs are represented by a different labor union.


. Although section 115 refers specifically to the “state,” because the TA is a public benefit corporation whose defined purposes are for the benefit of the people of the State of New York, the appointment, promotion and continuance of employment of all TA employees is governed by the Civil Service Law (see Public Authorities Law §§ 1201 [1]; 1202 [2]; 1210 [2]).